Title: To Benjamin Franklin from Jonathan Williams, Jr.: Two Letters, 28 November 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


I.
Dear & hond. sir,Nantes le 28: 9bre 1782:
This will be delivered you by Capt. Archd. Balneavis, Lieut Archd. MacLean, Mr. Ochiltree & Capt. Wm. Hamilton all paroled at York town the 26 Oct 1781. & taken on their Passage from NYork to London by the Ship Marquis de la Fayette arrived here to my address as they have pressing business in London they prefer going by land & on their way will wait on you. I will transmit you a Copy of their Paroles by the next post & the Originals they will shew you /.
I am &
 
II.
Dr. & hond sir,Nantes Nov 28. 82
Inclosed you have the Paroles I have taken—the Copy of the Paroles already given Genl. Washington, and the names of the Officers in Question. These Gentlemen will wait on you & shew you Copies certified by me which I request may be destroyed when these are annulled /.
I am &
Dr. Franklin
